DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendments filed by applicant on 08/01/2022 and 09/14/2022.
3.	Regarding to the amendment filed by applicant on 08/01/2022, it is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained figure 13;
B) Regarding to the drawings, applicant has submitted two sets of specifications; and
C) Regarding to the claims, applicant has amended claims 1-4, 6-9, 12-14, 16-18 and 21-22, and canceled claims 5 and 15. There is not any claim being added into the application. As a result of the changes to the claims, the application contains claims 1-4, 6-9, 12-14, 16-18 and 21-22. Note that claims 10-11, 19-20 and 23-25 were canceled in the pre-amendment filed by applicant on 01/05/2020.
4.	A review of the amendment filed by applicant on 08/01/2022 has resulted that the amendments to the drawings and the specification fails to comply with the requirements set forth in rule 37 CFR 1.121 thus a Notice of Non-Compliant was mailed to applicant on 09/06/2022.
5.	In response to the Notice, applicant has filed a supplemental amendment on 09/14/2022 in which applicant has submitted a substitute specification with its marked-up showing the changes to the specification and a statement that the substitute specification does not contain any new matter, and a replacement sheet contained figure 13. There is not any change being made to the claims.
6.	Both the amendment filed by applicant on 08/01/2022 and the supplemental amendment filed by applicant on 09/14/2022 have been entered and the following conclusions have been made:
A) The replacement sheet contained figure 13 and the list of claims as filed in the amendment of 08/01/2022 and applicant’s arguments provided in the mentioned amendment, pages 10-13, have been entered. The amendments to the specification as provided in the amendment of 08/01/2022 have not been entered; and
B) The amendments to the specification as provided in the supplemental amendment of 09/14/2022, and applicant’s arguments provided in the mentioned amendment, pages 5-7, have been entered.
7.	As a result of the conclusions set forth in element #6 above, the following decisions are made. Applicant should take into account those decisions in response to the present office action.
A) Regarding to the drawings, the replacement sheet contained fig. 13 as filed on 08/01/2022, the four replacement sheets contained figures 1-3 and 8 as filed in  the amendment of 08/23/2019, and the eight sheets of figures 4-7 and 9-12 as originally filed on 08/23/2019 are used in the examination of the present application;
B) Regarding to the specification, the substitute specification as provided in the supplemental amendment of 09/14/2022 has been used in examination of the present application; and
C) Regarding to the claims, the list of claims contained claims 1-4, 6-9, 12-14, 16-18 and 21-22, as provided in the amendment of 08/01/2022 has been used in examination of the present office action.
Response to Arguments
8.	The amendments to the drawings as provided in the amendment of 08/01/2022, the amendments to the specification as provided in the supplemental amendment of 09/14/2022, the amendments to the claims as provided in the amendment of 08/01/2022, and applicant’s arguments provided in the mentioned amendments have been fully considered and yielded the following conclusions:
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 03/01/2022, the amendments to the drawings as provided in the amendment of 08/01/2022, and the amendments to the specification as provided in the supplemental amendment of 09/14/2022 and applicant’s arguments as provided in the amendment of 08/01/2022, pages 10-11, and the supplemental amendment, page 6, have been considered and are sufficient to overcome the objections to the drawings and the specification as set forth in the mentioned office action.
B) Regarding to the objections to claims 4 and 15-16, the amendments to the claims as provided in the amendment of 08/01/2022 and applicant’s arguments provided in the mentioned amendment, page 11, have been considered and are sufficient to overcome the objections to the claims 4 and 15-16 as set forth in the mentioned office action.
C) Regarding to the rejections of claims 14-15, 18 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), first paragraph, and the rejections of claims 5, 12-18 and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph as set forth in the office action of 03/01/2022, the amendments to the claims as provided in the amendment of 08/01/2022 and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered and are sufficient to overcome the rejections to the claims under 35 U.S.C. 112 set forth in the mentioned office action.
However, the amendments to the claims raise new rejection to claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), second paragraph, as provided in the present office action.
D) Regarding to the rejection of claims 4 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by the GB reference No. 1 235 587; the rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,411,434; the rejection of claims 16-18 and 21-22 under 35 U.S.C. 103 as being unpatentable over the GB reference No. 1 235 587 as set forth in the office action of 03/01/2022, the amendments to the claims as provided in the amendment of 08/01/2022 and applicant’s arguments provided in the mentioned amendment, pages 12, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
9.	The amendments to the claims as provided in the amendment of 08/01/2022 and applicant’s arguments as provided in the mentioned amendment, page 10, have been fully considered. As a result of amendments to the claims, the following restriction is applied to claims 1-4, 6-9, 12-14, 16-18 and 21-22.
10.         This application contains claims directed to the following patentably distinct species:
Species (I) directs to a microscope slide having a substantially flat elongated metal body with a first surface and a second surface spaced from the first surface, an aperture through the metal body, and a coverslip mounted on the second surface wherein the coverslip has a sample-receiving surface. This species is read in present claims 2, 9, 14 and 18; and
Species (II) directs to a microscope slide having an elongated transparent body with a first surface and a second surface wherein the first surface defines a single well and the second surface being free of any wells wherein the single well has a sample-receiving surface. This species is read in present claims 4 and (6-8)/4. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, each of claims 1 and 16 is a generic claim. It is noted that each of claims 3, 12-13, 17-18 and 21-22 each does not recite any feature(s) used to group the claims as mentioned above, thus, those claims will be examined with the generic claims 1 and 16 and the claims of the elected Species. See Note below.
The species are independent or distinct because the structure of the microscope slide as recited in the claims grouped into each species is different from each other. In addition, these species are not obvious variants of each other based on the current record.
Note: 
a) If applicant elects the species (I) then claims 1-3, (6-8)/1, 9, 12-14, 16-18 and 21-22 will be examined, and claims 4 and (6-8)/4 will not be examined..
b) If applicant elects the species (II) then claims 1, 3-4, (6-8)/4, 12-13, 16-17 and 21-22 will be examined, and claims 2, (6-8)/1, 9, 14 and 18 will not be examined.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
11.         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
12.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims then claims 1, 3-4, (6-8)/4, 12-13, 16-17 and 21-22 will be examined, and claims 2, (6-8)/1, 9, 14 and 18 will not be examined have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Applicant should note that the non-elected claims 2, 9 and 14 will be rejoined if the generic claim 1 is later found as an allowable claim, and claim 18 will be rejoined if the generic claim 16 is later found as an allowable claim.
Drawings
13.	The replacement sheet contained figure 13 was received by the Office on 08/01/2022. 14.	As a result of the changes to the drawings, the application now contains a total of thirteen sheets of figures 1-13 which includes one replacement sheet contained fig. 13 as filed on 08/01/2022; four replacement sheets contained figures 1-3 and 8 as filed on 08/23/2019, and  eight sheets of figures 4-7 and 9-12 as originally filed on 08/23/2019. The mentioned thirteen sheets of figures 1-13 are now approved by the examiner.
Specification
15.	The substitute specification filed on 09/14/2022 has been entered.
16.	The lengthy specification which was amended by the amendment of 09/14/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the tissue sample on the specimen-receiving surface” (lines 2-3). Applicant should note that the base claim 16 recites a specimen is positioned and held in place on the specimen-receiving surface, see claim 16 on lines 11-12 and  lines 16-17. Should the terms thereof “the tissue sample” appeared in claim 22 on line 2 be changed to --the specimen--?
Claim Rejections - 35 USC § 102
19.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.       Claims 1, 3-4 and (6-8)/4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutschmann et al (US Patent No. 3,556,633).
Mutschmann et al discloses a specimen carrying slide used in laboratories of hospitals wherein pathologists make routine examination of tissues in their diagnosis.
a) Regarding to present claims 1 and 4, the specimen carrying slide as described in column 2 and shown in figs. 1-4 comprises the following features:
a1) an elongated transparent body(10) made by transparent material;
a2) the body (10) has a first surface spaced from a second surface wherein the first surface defines a single well (11) in the body which well has a flat optically transparent base with a sample receiving surface adjacent to the well, and the second surface being free of any wells; and
a3) a sample (S) positioned and held in place on the specimen- receiving surface within the well.
Regarding to the feature that the sample is a histological/cytological sample as recited in present claims 1 and 4, the sample (S) to be held in place on the sample receiving surface of the well (11) can be a sample of a living subject such as a person, … because a pathologist makes examinations of sample(s) in his/her diagnosis 
b) Regarding to present claim 3, the sample (S) held within the well (11) is a thin slide of body tissue, see column 2;
c) Regarding to present claim 6, the sample (S) held in the well is dyed before examination, see column 2; and
d) Regarding to present claims 7-8, the sample carrying slide (10) comprises a coverslip (15) made by Mylar which is understood as a thermoplastic material for sealant the sample on the sample receiving surface of the well (11). Applicant should note that while the claim 7 reciters a sealant; however, there is not any specific limitation for the so-called “sealant” being provided in the claim, and the coverslip (15) as provided by Mutschmann et al acts as a sealant for the purpose of sealing the sample (S) on the sample receiving surface of the well (11).
Claim Rejections - 35 USC § 103
22.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mutschmann et al in view of Brown et al (US Patent No. 7,062,091).
The slide (10) having a well with a sample receiving surface for holding a sample to be examined under a microscope as described by Mutschmann et al in columns 1-2 meets all features recited in present claims 12 and 13 except the feature that the microscope is a non-inverted optical microscope having a stage for supporting a slide, and an objective lens wherein the first surface of the slide faces the objective lens and the second surface of the slide faces the stage as recited in present claim 12.
However, an optical microscope having a stage supporting a slide and an objective lens wherein the first surface of the slide faces the objective lens and the second surface of the slide faces the stage is disclosed in the art as can be seen in the optical microscope provided by the Brown et al. 
In particular, Brown discloses a non-inverted optical microscope for viewing an array (32) of biological specimens via an objective lens (30) wherein the specimens are supported on a substrate (34) acting as a slide wherein the slide/substrate defines a first surface facing to the objective lens (30) and a second surface facing to a stage (48) supporting the slide/substrate. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the sample carrying slide as provided by Mutschmann et al in a non-inverted optical microscope as provided by Brown et al for the purpose of viewing the sample.
Regarding to present claim 13, it is noted that Mutschmann et al discloses that the sample (S) held within the well (11) is a thin slide of body tissue, see column 2.
24.	Claims 16-17 and 21-22, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Aerojet-General Corporation (GB reference No. 1 235 587, hereafter, GB ‘587, of record) in view of Mutschmann et al.
GB ‘587 discloses a microscope for viewing a specimen located on microscope slide disposed in a stage via an objective lens.
a) Regarding to the features recited in present claim 16, as described in columns 2-6 and shown in figs. 1-8 of the GB ‘587, the microscope comprises the following features:
a1) a non-inverse microscope (40) having an objective lens (46) and a stage (44) wherein the  objective lens faces to the stage (44) and the stage supports a microscope slide (10). See columns 5-6 and fig. 5;
a2) the microscope slide comprises a substantially flat elongated body (12) having a first (or lower) surface (14) and a second (or upper) surface (16) spaced from the first (or lower) surface (14) wherein a glass coverslip (26) being fixedly mounted to the counterbores (22) of the recess (18) of the first (or lower) surface (14) by a bonding agent (24) wherein the coverslip comprises a first (or lower) surface (28) which supports a specimen (60).
Since the coverslip (26) is bonded to the flat body (12) of the microscope slide (10) then the microscope slide (10) comprises the following features: 
First, the second (or upper) surface (16) of the flat body (12) defines a well/cavity (20), and the first (or lower) surface (14) of the flat body (12) with the coverslip (26) fixed bonded thereon is a surface being free of any wells, and such surface acts as a sample receiving surface, i.e., a surface which supports the specimen (60); and 
Second, the specimen (60) is located on the surface (28) of the coverslip (26) which cover slip is bonded to the body (12) to make the first (or lower) surface (14) of the slide free of any wells.
The only feature missing from the slide provided by the GB ‘587 is that the GB ’587 does not disclose a slide having a first surface defined a well which has a surface for supporting a specimen.
However, a slide in the form of a transparent body having a surface defining a well and a second surface wherein the well has a surface for supporting a specimen is known to one skilled in the art as can be seen in the sample carrying slide provided by Mutschmann et al.
In particular, Mutschmann et al discloses a specimen carrying slide used in laboratories of hospitals wherein pathologists make routine examination of tissues in their diagnosis.  Regarding to the structure of the slide, in column 2 and shown in figs. 1-4, Mutschmann et al discloses that the slide comprises the following features:
First, an elongated transparent body(10) made by transparent material;
Second, the body (10) has a first surface spaced from a second surface wherein the first surface defines a single well (11) in the body which well has a flat optically transparent base with a sample receiving surface adjacent to the well, and the second surface being free of any wells; and
Third, a sample (S) positioned and held in place on the specimen- receiving surface within the well.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the slide supporting a sample in the microscope provided by the GB ‘587 by using a slide in the form of an elongated transparent body made by transparent material wherein the body has a first surface spaced from a second surface wherein the first surface defines a single well in the body which well has a flat optically transparent base with a sample receiving surface adjacent to the well, and the second surface being free of any wells as provided by Mutschmann et al for the purpose of supporting a sample to be examined to reduce the manufacture cost.
It is noted that the combined product provided by the GB ‘587 and Mutschmann et al does not disclose a method comprises the steps of “inverting the body …the stage” as recited in present claim 16, on lines 18-20. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to set forth a set of steps for placing the microscope slide provided by Mutschmann et al on the stage (44) of the non-inverted microscope (40) for viewing the sample (60) located/kept in contact with a surface of the coverslip (26) for the purpose of examination the sample (60). 
In particular, one skilled in the art when utilizing the microscope provided by the GB ‘587 will follow the following steps:
First, prepare a slide as provided by Mutschmann et al; 
Second, depositing/keeping/placing a specimen (60) in contact with a surface of the sample receiving surface of the well in the slide provided by Mutschmann et al; and
Third, inverting the microscope slide and placing the microscope slide on the stage so that the surface of the coverslip contained or to which the specimen is in contact faces the stage of the microscope.
The support for the mentioned steps have supports from the arrangement of the slide (10) on the stage (44) of the microscope (40) as disclosed by the GB ‘587 in columns 5-6 and figs. 1-2 and 5-6.
Regarding to the feature that the sample is a histological/cytological sample as recited in present claim 16, the sample (S) to be held in place on the sample receiving surface of the well (11) can be a sample of a living subject such as a person, … because a pathologist makes examinations of sample(s) in his/her diagnosis 
Regarding to the feature that the sample is a histological/cytological sample as recited in present claim 16, the sample (S) to be held in place on the sample receiving surface of the well (11) as provided by Mutschmann et al is a thin slice of a living subject such as a person, … because a pathologist makes examinations of sample(s) in his/her diagnosis .
b) Regarding to present claim 17, the sample (S) held within the well (11) is a thin slice of body tissue, see column 2;
c) Regarding to present claim 21, the sample (S) held in the well is dyed before examination, see column 2; and
d) Regarding to present claim 22, the sample carrying slide (10) comprises a coverslip (15) made by Mylar which is understood as a thermoplastic material for sealant the sample on the sample receiving surface of the well (11). Applicant should note that while the claim 22 reciters a sealant; however, there is not any specific limitation for the so-called “sealant” being provided in the claim, and the coverslip (15) as provided by Mutschmann et al acts as a sealant for the purpose of sealing the sample (S) on the sample receiving surface of the well (11).
Conclusion
24.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25.       The US Patent Nos. 6,410,309 and 5,812,312 each is cited as of interest in that it discloses a microscope slide made by a transparent material wherein the slide has a first surface defining a well and a second surface spacing from the first surface wherein the second surface is free of any wells.
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
30.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872